Title: To Alexander Hamilton from Anthony Wayne, 6 April 1789
From: Wayne, Anthony
To: Hamilton, Alexander



6th April 1789
My Dear Hamilton

Permit me to introduce to your acquaintance Brigr General James Jackson, (a representative from Georgia to Congress) he is my particular friend, who in the Campaign of 1782 Commanded the State Legion which composed my Vanguard. I know him to be A Valuable Citizen a good soldier & an honest man, & as such I wish you to introduce him to your Military & other acquaintances, & whatever Civilities he may experience from you I shall consider as confered upon your Affectionate friend & Most Obt Hum Servt

Anty. Wayne

